Exhibit 10.9

FOURTH MODIFICATION

TO LOAN AGREEMENT

Asset Investors Operating Partnership, L.P.

29399 US Highway 19 North

Suite 320

Clearwater, Florida 33761

(Individually and collectively “Borrower”)

Community Savanna Club Joint Venture

29339 US Highway 19 North,

Suite 320

Clearwater, Florida 33761

(Individually and collectively “Borrower”)

AIOP Lost Dutchman Notes, L.L.C

29399 US Highway 19 North

Suite 320

Clearwater, Florida 33761

(Individually and collectively “Borrower”)

Community Brentwood Joint Venture

29399 US Highway 19 North

Suite 320

Clearwater, Florida 33761

(Individually and collectively “Borrower”)

Wachovia Bank, National Association

100 South Ashley Drive

Suite 950

Tampa, Florida 33602

(Hereinafter referred to as “Bank”)

THIS AGREEMENT is entered into as of the      day of                     , 2006,
by and between Bank and Borrower.

RECITALS

Bank is a holder of a Mortgage, Assignment of Rents and Security Agreement and
Financing Statement, from Community Savanna Club Joint Venture, a Delaware
general partnership to Bank, dated July 31, 2003 and recorded in Official
Records Book 1773 Page 560 upon the Public Records of St. Lucie County, Florida,
as modified by that certain Mortgage Modification and Spreader Agreement
executed by and between Community Savanna Club Joint Venture, a Delaware general
partnership, and Woodlands Church Lake, L.L.C., a Delaware limited liability
company, and Bank, effective as of December 13, 2004, and recorded January

 

1



--------------------------------------------------------------------------------

13, 2005, in Official Records Book 2137, at Page 2336, of the Public Records of
St. Lucie County, Florida, and also recorded December 30, 2004, in Official
Records Book 2727, at Page 394, of the Public Records of Lake County, Florida,
as further modified by that certain Mortgage Modification and Spreader Agreement
executed by and between Community Savanna Club Joint Venture, a Delaware general
partnership, and Woodlands Church Lake, L.L.C., a Delaware limited liability
company, Community Brentwood Joint Venture, a Delaware general partnership, and
Bank effective as of July 24, 2006, and recorded in Official Records Book 2646,
Page 2729, Public Records of St. Lucie County, Florida, in Official Records Book
03243, Page 0403, Public Records of Lake County, Florida, and in Official
Records Book 7181, Page 18, Public Records of Pasco County, Florida (the
“Florida Mortgage”).

Bank is the holder of a Deed of Trust, Assignment of Rents and Security
Agreement and Financing Statement recorded the 1st day of August, 2003 as
document #20031034101 in the Official Records of Maricopa County, Arizona (the
“Arizona Mortgage”).

The Florida Mortgage and the Arizona Mortgage are hereinafter referred to as the
“Mortgage”.

Bank is the owner and holder of a Promissory Note (renewal/modification) of even
date herewith, in the original principal amount of $16,000,000.00, which is a
renewal of a Promissory Note (modification) dated December 13, 2004, given by
Asset Investors Operating Partnership, L.P., a Delaware limited partnership, and
Community Savanna Club Joint Venture, a Delaware general partnership, and AIOP
Lost Dutchman Notes, L.L.C., a Delaware limited liability company, and Community
Brentwood Joint Venture, a Delaware general (the “Borrower”) secured by the
Mortgage, (The “Note”) on which all documentary stamp taxes have been paid as
evidenced on the Mortgage.

Bank and Borrower entered into certain other Loan Documents, including without
limitation, a Loan Agreement dated the July 31, 2003, as modified December 13,
2004, a Second Modification to Loan Agreement dated July 24, 2006, and a Third
Modification to Loan Agreement dated October 4, 2006 (the “Loan Agreement”).

Borrower and Bank have agreed to further modify the terms of the Loan Agreement.

In consideration of Bank’s continued extension of credit and the agreements
contained herein, the parties agree as follows:

AGREEMENT

MODIFICATION. Section 1 of the Loan Agreement is hereby modified as follows:

 

1. AVAILABILITY. The amount of this Loan is a $16,000,000.00 revolving credit
facility in the form of a commercial mortgage loan, provided, however, that in
no event shall the maximum principal amount of the Loan exceed 75% of the
aggregate value of the Property (as hereinafter defined) as determined by the
Wachovia ordered appraisal. “Property” is the manufactured home communities,
including all improvements presently located or subsequently constructed
thereon, and adjacent developed and undeveloped land of

 

2



--------------------------------------------------------------------------------

Brentwood Estates Mobile Home Park, Hudson, Florida, Lost Dutchman Mobile Home
Park and Blue Star RV Park, Apache Junction, Arizona, Savanna Club Mobile Home
Park, Port St. Lucie, Florida, and Woodlands at Church Lake Mobile Home Park,
Groveland, Florida, with the exception of the inventory of manufactured homes
held for sale situated at the Property that are owned by an affiliate or lower
tier entity of Borrower.

1.1. Funding: Revolving credit funding under this facility will be limited to an
amount which results in a 1.25 to 1 Debt Service Coverage (“DSC”), at all times
using the following borrowing base formula:

1.1.1. Debt Service Coverage will be based on a 25-year amortization.

1.1.2. The interest rate used for this calculation will be the greater of 7% or
the 10-year United States Treasury security rate, plus 2.0%.

1.1.3. Net Operating Income used for the DSC calculation will be based on the
current lease income, less the previous calendar year-end operating expenses,
except for the contribution of Net Operating Income from recreational vehicle
(“RV”) units will be calculated using the previous calendar year end income and
operating expenses.

1.2. Earn-Out: Borrower will have the ability to earn-out up to 75% of the
“stabilized value” as determined by an appraisal of the property in future
years, subject to the same conditions of the Initial Funding Amount provided
that the Recreational Vehicle (“RV”) component of Net Operating Income does not
exceed thirty percent (30%) of the total (“Earn-Out”). In the event that Net
Operating Income provided by the RV component exceeds 30% of the total Net
Operating Income from the Property, the stabilized value will be reduced to a
total amount that reflects 30% of the stabilized value as sourced from the RV
component. The amount of the Earn-Out will be addressed during the reaffirmation
of the credit facility or as earlier agreed to by the Bank in its sole
discretion.

ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Note and other Loan Documents, as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; that, after
giving effect to this Agreement, no default or event that with the passage of
time or giving of notice would constitute a default under the Loan Documents has
occurred, all representations and warranties contained in the Loan Documents are
true and correct as of this date, all necessary action to authorize the
execution and delivery of this Agreement has been taken; and this Agreement is a
modification of an existing obligation and is not a novation.

MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality,

 

3



--------------------------------------------------------------------------------

unenforceability or inconsistency of any provision of this Agreement shall not
in any way affect or impair the legality, enforceability or consistency of the
remaining provisions of this Agreement or the other Loan Documents. This
Agreement and the other Loan Documents are intended to be consistent. However,
in the event of any inconsistencies among this Agreement and any of the Loan
Documents, the terms of this Agreement, and then the Note, shall control. This
Agreement may be executed in any number of counterparts and by the different
parties on separate counterparts. Each such counterpart shall be deemed an
original, but all such counterparts shall together constitute one and the same
agreement. Terms used in this Agreement which are capitalized and not otherwise
defined herein shall have the meanings ascribed to such terms in the Note.
LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO,
INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR
ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT
MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.

IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year first above written.

SIGNATURES AND ACKNOWLEDGMENTS ARE ON THE FOLLOWING PAGES

 

4



--------------------------------------------------------------------------------

   

ASSET INVESTORS OPERATING

PARTNERSHIP, L.P., a Delaware limited partnership

        BY:   AMERICAN LAND LEASE, INC.,       a Delaware corporation,       the
sole General Partner

 

    By:  

 

Print Name:  

 

      Shannon E. Smith Signing solely as a witness       Chief Financial Officer

 

      Print Name:  

 

      Signing solely as a witness       STATE OF  

 

      COUNTY OF  

 

     

Acknowledged before me this      day of                     , 2006, by Shannon
E. Smith, Chief Financial Officer of American land Lease, Inc., a Delaware
corporation, the sole General Partner of ASSET INVESTORS OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership, on behalf of said entities. Such person is
personally known to me or has produced                                         
as identification.

 

 

  (Seal) Print Name:  

 

  Notary Public   Commission No.   Serial Number, if any:
                                         

 

5



--------------------------------------------------------------------------------

    COMMUNITY BRENTWOOD JOINT VENTURE,     a Delaware general partnership    
BY:   AIOP FLORIDA PROPERTIES I, L. L. C., a Delaware limited liability company,
its Managing General Partner       BY:   ASSET INVESTORS OPERATING        
PARTNERSHIP, L.P., a Delaware limited partnership, its sole Member         BY:  
AMERICAN LAND LEASE, INC.,           a Delaware corporation,           its sole
General Partner

 

        By:  

 

Print Name:  

 

          Shannon E. Smith Signing solely as a witness           Chief Financial
Officer

 

          Print Name:  

 

          Signing solely as a witness           STATE OF  

 

          COUNTY OF  

 

         

Acknowledged before me this      day of                     , 2006, by Shannon
E. Smith, Chief Financial Officer of American land Lease, Inc., a Delaware
corporation, the sole General Partner of Asset Investors Operating Partnership,
L.P., a Delaware limited partnership, the sole Member of AIOP Florida Properties
I, L.L.C., a Delaware limited liability company, the Managing General Partner of
Community Brentwood Joint Venture, a Delaware general partnership, on behalf of
said entities. Such person is personally known to me or has produced
                                         as identification.

 

 

  (Seal) Print Name:  

 

  Notary Public   Commission No.   Serial Number, if any:
                                         

 

6



--------------------------------------------------------------------------------

    AIOP LOST DUTCHMAN NOTES, L.L.C., a Delaware limited liability company    
BY:   ASSET INVESTORS OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, its sole member       BY:   AMERICAN LAND LEASE, INC.,         a
Delaware corporation,         its sole General Partner

 

      By:  

 

Print Name:  

 

        Shannon E. Smith Signing solely as a witness         Chief Financial
Officer

 

        Print Name:  

 

        Signing solely as a witness         STATE OF  

 

        COUNTY OF  

 

       

Acknowledged before me this      day of                     , 2006, by Shannon
E. Smith, Chief Financial Officer of American land Lease, Inc., a Delaware
corporation, the sole General Partner of Asset Investors Operating Partnership,
L.P., a Delaware limited partnership, the sole Member of AIOP Lost Dutchman
Notes, L.L.C., a Delaware limited liability company, on behalf of said entities.
Such person is personally known to me or has produced
                                     as identification.

 

 

  (Seal) Print Name:  

 

  Notary Public   Commission No.   Serial Number, if any:
                                         

 

7



--------------------------------------------------------------------------------

    COMMUNITY SAVANNA CLUB JOINT VENTURE,     a Delaware general partnership    
BY:  

AIOP FLORIDA PROPERTIES I, L. L. C., a Delaware

limited liability company, Managing General Partner

      BY:   ASSET INVESTORS OPERATING         PARTNERSHIP, L.P., a Delaware
limited partnership, its sole Member         BY:   AMERICAN LAND LEASE, INC.,  
        a Delaware corporation,           its sole General Partner

 

        By:  

 

Print Name:  

 

          Shannon E. Smith Signing solely as a witness           Chief Financial
Officer

 

          Print Name:  

 

          Signing solely as a witness           STATE OF  

 

          COUNTY OF  

 

         

Acknowledged before me this      day of                     , 2006, by Shannon
E. Smith, Chief Financial Officer of American land Lease, Inc., a Delaware
corporation, the sole General Partner of Asset Investors Operating Partnership,
L.P., a Delaware limited partnership, the sole Member of AIOP Florida Properties
I, L.L.C., a Delaware limited liability company, the Managing General Partner of
Community Savanna Club Joint Venture, a Delaware general partnership, on behalf
of said entities. Such person is personally known to me or has produced
                                         as identification.

 

 

  (Seal) Print Name:  

 

  Notary Public   Commission No.   Serial Number, if any:
                                         

 

8



--------------------------------------------------------------------------------

    WACHOVIA BANK, NATIONAL ASSOCIATION

 

  By:  

 

Print Name:  

 

    Jeffrey A. Gipson Signing solely as a witness     Senior Vice President

 

    Print Name:       Signing solely as a witness     STATE OF FLORIDA  

 

    COUNTY OF  

 

   

Acknowledged before me this      day of                     , 2006, by Jeffrey
A. Gipson, as Senior Vice President of WACHOVIA BANK, NATIONAL ASSOCIATION on
behalf of said Bank. Such persons are personally known to me or have produced
                                         as identification.

 

 

  (SEAL) Print Name:  

 

  Notary Public   Commission No.   Serial Number, if any:
                                         

 

9